| SL
UNITED STATES DISTRICT COURT !
SOUTHERN DISTRICT OF NEW YORK |

 

Markus Meyenhofer, ef al., - DEC { 1 20 { 9

Plaintiffs, LT ieee
19-CV-9349 (AJN)

-V
ORDER
Larsen & Toubro Infotech Limited, ef al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

On December 5, 2019, Defendants filed a motion to dismiss. Pursuant to Rule 3.F of this
Court’s Individual Practices in Civil Cases, on or before December 12, 2019, Plaintiff must
notify the Court and its adversary in writing whether (1) it intends to file an amended pleading
and when it will do so or (2) it will rely on the pleading being attacked. Plaintiff is on notice that
declining to amend its pleadings to timely respond to a fully briefed argument in the Defendants’
October 22 motion to dismiss may well constitute a waiver of the Plaintiff's right to use the
amendment process to cure any defects that have been made apparent by the Defendant’s
briefing. See Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC., 797 F.3d 160, 190 Qd
Cir. 2015) (leaving “unaltered the grounds on which denial of leave to amend has long been held
proper, such as undue delay, bad faith, dilatory motive, and futility’).

If Plaintiff chooses to amend, Defendant may then (a) file an answer; (b) file a new
motion to dismiss; or (c) submit a letter stating that it relies on the initially-filed motion to
dismiss.

Nothing in this Order alters the time to amend, answer or move provided by the Federal
Rules of Civil Procedure or Local Rules.

The Initial Pretrial Conference in this matter is adjourned sine die.

SO ORDERED.

 
Dated: December 1 , 2019
New York, New York

Aus

{SON NATHAN
United States District Judge

 
